Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 12-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. D543,030 (Schafer hereinafter).
In re claim 1, with reference to Figs. 1 and 3 below, Schafer discloses: A portable insulated storage container comprising: a body including a bottom and plurality of sides extending from the bottom, the bottom and the plurality of sides defining an interior storage volume of the portable insulated storage container (see fig. 2, container is considered insulated by virtue of the lid defining a closed spaced limiting convection); and a lid removably attachable to the body for closing the interior storage volume, the lid including a lid base, a first lid member, and a second lid member, wherein the first lid member is hingeably attached to the lid base on a first side of the lid base and the second lid member is hingeably attached to the lid base on a second side of the lid base opposite the first side, wherein the first lid member and the second lid member are each independently movable from a first closed position to a second opened position for allowing access to the interior storage volume when the lid is attached to the body (See 
[AltContent: arrow][AltContent: textbox (Lid)][AltContent: textbox (Handle)]
[AltContent: arrow][AltContent: textbox (Lid Base)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow]
    PNG
    media_image1.png
    550
    544
    media_image1.png
    Greyscale

[AltContent: textbox (2nd Hinge)][AltContent: textbox (1st Hinge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lid Base)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Lid Member)][AltContent: arrow][AltContent: textbox (1st Lid Member)][AltContent: arrow][AltContent: textbox (Handle Recess)][AltContent: arrow][AltContent: textbox (Handle Recess)][AltContent: arrow][AltContent: textbox (Handle)][AltContent: textbox (Handle)][AltContent: arrow]
    PNG
    media_image2.png
    768
    523
    media_image2.png
    Greyscale

In re claim 2, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein the handle of the second lid member is configured to extend at least partially into the handle recess of the first lid member when the second lid member is in the opened position and the first lid member is in the closed position (based on the relative widths and distances above, the handles will engage the corresponding recesses).
In re claim 4, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein the first lid member is hingeably attached to the lid 
In re claim 5, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein each of the first hinge and the second hinge is a living hinge (see Figs. 1 and 3).
In re claim 6, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein each handle is positioned in the associated handle recess such that the handle is accessible in the handle recess from at least two sides (note that the “associated” handle recess is interpreted to be the one engaged by the handle when one lid is in the open position).
In re claim 12, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein each of the lid members has an interference fit with a respective portion of the body when the lid is attached to the body and the lid member is in the closed position (due to the locking members of Figs. 4, 8, and 9).
In re claim 13, with reference to the Figs. noted above, Schafer discloses A portable storage container system comprising: a body including a bottom and plurality of sides extending from the bottom, the bottom and the plurality of sides defining an interior storage volume of the portable storage container; and a lid that is removably attachable to the body and configured for closing the interior storage volume of the body, the lid including a lid base, a first lid member, and a second lid member, wherein the first lid member is attached to the lid base on a first side of the lid base with a first hinge and the second lid member is attached to the lid base on a second side of the lid 
In re claim 14, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein the handle of the first lid member is configured to at least partially extend into the handle recess of the second lid member when the first lid member is in the opened position and the second lid member is in the closed position; and the handle of the second lid member is configured to at least partially extend into the handle recess of the first lid member when the second lid member is in the opened position and the first lid member is in the closed position (as in re claim 1 above).
In re claim 17, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein each of the lid members is configured to have an interference fit with respective portions of the body when the lid is attached to the body and the lid members are in the closed positions (as in re claim 12 above).
In re claim 18, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein the first hinge and the second hinge are living hinges (as in re claim 5 above).
In re claim 20, with reference to the Figs. noted above, Schafer discloses the claimed invention including wherein another instance of the body is stackable on the lid (title).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer
In re claim 3, with reference to the Figs. noted above, Schafer discloses the claimed invention except wherein the handle of the first lid member is adjacent the handle of the second lid member when the first lid member is in the opened position and the second lid member is in the closed position.
However, would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the handle and recess elsewhere on the lid such as adjacent one another as one of ordinary skill in the art would recognize the distances for engagement when the lids are opened is the critical dimension for the elements, and since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04, VI, C. Please note that in the instant application, paragraph 00141, applicant has not disclosed any criticality for the claimed limitations.
In re claim 15, with reference to the Figs. noted above, Schafer discloses the claimed invention except wherein the first lid member is configured to be parallel to the second lid member when the first lid member is in the opened position and the second lid member is in the closed position.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape/size of the living hinges such that the lid members are parallel while one is fully opened and one is closed, since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative size of the claimed device and a device having the claimed relative size would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claim 1 above, and further in view of Us Patent No. 4,143,695 (Hoehn hereinafter).
In re claims 7, 8, 9, and 10, Schafer discloses the claimed invention except wherein the lid and the body further include corresponding attachment features for removably attaching the lid to the body, wherein the corresponding attachment features include one or more protrusions and one or more receptacles each corresponding to one or more of the protrusions, respectively, the one or more protrusions each have an interference fit with the one or more corresponding receptacles, respectively, and the one or more protrusions includes a spine that extends from a first edge of the lid base to a second edge of the lid base and the one or more receptacles includes two receptacles for receiving the spine positioned on opposing sides of the body.
However, with reference to Figs. 3-6, Hoehn discloses a portable container with two hinged lids (31, 32) hinged to a lid base (30), wherein the lid and the body further include corresponding attachment features for removably attaching the lid to the body, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the protrusions and receptacles of Hoehn with the lid and body of Schafer for the predictable purposes of facilitating positive attach of the lid to the body at the lid base and thereby preventing inadvertent detachment of the lid from the body during handling and transport of the container.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claims 1 and 13 above, and further in view of Us Patent No. 6,244,458 (Frysinger et al. hereinafter).
In re claims 11 and 16, Schafer discloses the claimed invention except wherein at least a portion of the portable insulated storage container is insulated using a vacuum insulated panel, and wherein the body and the plurality of sides of the body are insulated.
However, with reference to Fig. 2, Frysinger et al. discloses a container with a hinged lid wherein the lid and plurality of sides of the body of the container are formed of vacuum insulated panels (columns 8-9, lines 67-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the walls of a vacuum insulated structure and material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (i.e. insulating the container for predictable purposes known in the art of containers) as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 00113 applicant has not disclosed any criticality for the claimed limitations.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claim 13 above, and further in view of Us Patent No. 5,447,041 (Piechota hereinafter).
In re claim 19, Schafer discloses the claimed invention except further comprising a second lid that is removably attachable to the body and configured for closing the interior storage volume of the body, wherein the second lid is configured to be used as an alternative to the lid and wherein the second lid does not include any moving components.
However, Piechota discloses a lid for a cooler having hinged portions, the lid being intended to be interchangeable with a conventional cooler lid (column 2, lines 30-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have supplied an interchangeable lid such as one without hinged features along with a hinged lid to the container of Schafer as taught by Piechota, for the purposes of facilitating customization of the container for the user in order to adapt the container and lid for different uses depending upon cargo and the desired level of functionality of the lid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733